Citation Nr: 1220915	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  08-20 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner

INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In March 2011, the Board remanded the Veteran's above-captioned claim for further development.  Specifically, the Board directed the RO to request the Veteran to identify all VA and non-VA health care providers who have treated him for a psychiatric disorder during the pendency of this appeal.  Based on the Veteran's response, the Board directed the RO to attempt to procure copies of all records that have not previously been obtained from identified treatment sources.  The RO was directed to document in the claims file all attempts to secure this evidence.  If, after making reasonable efforts to obtain the named records the RO was unable to secure same, the RO was directed to notify the Veteran and (a) identify the specific records the RO was unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing the evidence.  The RO was then to provide the Veteran an opportunity to respond.

In the March 2011 remand, the Board also directed the RO to afford the Veteran a VA examination to determine the presence and nature of any present psychiatric disorder.  The examiner was to specifically opine as to whether any current psychiatric disorder was incurred in or due to the Veteran's active duty service.

While the Veteran's claim was in remand status, the Board mailed the Veteran a copy of the March 2011 remand, and the RO mailed the Veteran an April 2011 letter requesting that he identify any VA or non-VA treatment provider that treated him for a psychiatric disorder during the pendency of this appeal.  Both documents were returned as undeliverable.

Subsequent to the return of the April 2011 letter, the RO associated with the claims file a chronological list of the Veteran's past VA appointments, starting in July 2007.  This document demonstrated that the Veteran was scheduled for a VA examination to take place on May 10, 2011, but that he failed to appear.

In August 2011, the RO contacted the Veteran telephonically to determine the Veteran's new mailing address.  Later in August 2011, using the new mailing address, the RO sent the Veteran another letter requesting that he identify any VA or non-VA treatment provider that treated him for a psychiatric disorder during the pendency of this appeal.  

In March 2012, the RO readjudicated the Veteran's claim in a supplemental statement of the case before remitting it to the Board for further appellate review.

The August 2011 letter to the Veteran requested that he identify any VA or non-VA treatment provider that treated him for a psychiatric disorder during the pendency of this appeal.  This letter was not returned as undeliverable, and the RO received no response from the Veteran.  see Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001)(holding that "[t]he [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary.").  As such, the Board finds that the RO substantially complied with the March 2011 remand and, thus, no curative action is required as to this directive.

At an unknown point following the Board's March 2011 remand, the Veteran was scheduled for a VA examination to occur on May 10, 2011.  Evidence associated with the claims file demonstrated that the Veteran failed to appear for this examination.  When the Veteran was scheduled for the May 10, 2011 VA examination, the mailing address of record was incorrect.  The RO confirmed the Veteran's correct mailing address by telephone in August 2011, nearly three months after the VA examination.  There was no indication in the claims file that the Veteran received notice of the May 10, 2011 VA examination, and the Veteran was not afforded another VA examination following confirmation of his correct mailing address.  As such, the Board finds that the RO failed to substantially comply with the directives of the March 2011 remand.  RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, the Board finds that a remand is required in order to afford the Veteran an adequate VA examination.

The Veteran is reminded that he, alone, is responsible to keep the RO informed of his current address, and to report any change of address in a timely manner.  If he does not do so, "there is no burden on the part of the VA to turn up heaven and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Further, the Veteran is reminded that, while VA has a duty to assist claimants in obtaining information relevant to their claims, there is a corresponding duty on the part of claimants to cooperate with VA in developing these claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist claimants in developing claims, rather than a duty on the part of VA to develop the entire claim with the claimant performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded the appropriate VA examination to determine the presence and nature of any psychiatric disorder.  The examiner must specifically opine as to whether any current psychiatric disorder was incurred in or due to the Veteran's active duty service.  The Veteran's claims file must be made available to and contemporaneously reviewed by the examiner.  All indicated tests and studies must be accomplished.  A complete rationale for all opinions must be provided.  If the examiner cannot render an opinion without resorting to mere speculation, the examiner must thoroughly explain why an opinion would require speculation.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  The RO must review the resulting examination to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  See Stegall, 11 Vet. App. at 271.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

